Title: To Benjamin Franklin from Jonathan Williams, Jr., 21 June 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
A L’Orient le 21 Juin 1780
I have not written you since the 14 Instant because everything has been here in such a State of Confusion and Suspence and I chose to say nothing ’till I could say something decisively. I must now inform you that there is no prospect of Capt Jones’s regaining the Alliance, she is under Groix and nothing but fair Combat and Superiour Force can alter the Government of her. For the Detail of this Affair I refer you to other Letters which you will receive no doubt by this Post.
The 2000 Suits of Cloaths are arrived & I have 2000 more on the Way, besides which all that remained at Brest M. de Chaumont has ordered hither, thus we shall have more than the ariel can carry and I have no other Ship except a small Brig of Mr Moylans nor do I see a prospect of getting one unless Government should grant us one. I hope you will approve the Steps I have taken and favour me with your answer.—
You will hear from Nantes that News is come there of the Marquis de la Fayettes safe arrival in Boston.
I am ever with the greatest Respect Dear & hond Sir Your most dutifull & Affectionate Kinsman
Jona Williams J
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etas Unis en son Hotel / a Passy prés Paris
Notation: Jona Williams 21 June 80
